Citation Nr: 1609133	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-09 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than March 31, 2005, for the award of service connection for coronary artery disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967, and from October 1967 to December 1977.  He also had a period of service from December 1977 to August 1979 that was administratively determined by VA in February 1980 to have been under dishonorable conditions.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

FINDINGS OF FACT

1.  The Veteran has been granted service connection for coronary artery disease effective March 31, 2005, on the basis of evidence received by the RO on March 31, 2005, which evidence the RO accepted as an informal claim for service connection for coronary artery disease.  

2.  No formal or informal claim for entitlement to service connection for coronary artery disease was received prior to March 31, 2005.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 31, 2005, for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2014); 38 C.F.R. §§ 3.1(p) 3.114, 3.151, 3.155, 3.400, 3.816 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

By a March 2011 letter the Veteran was provided notice of his status as a member of the class of claimants governed by Nehmer v. United States Department of Veteran's Affairs. 38 C.F.R. § 3.816  (2014), and its progeny (discussed below), with regard to a pending claim for service connection for heart disease.  He was then notified of the applicable legal and regulatory scheme, and hence the potential basis for service connection as related to herbicide agent exposure.  The issue of earlier effective date for the grant of service connection for coronary artery disease is downstream of that claim for service connection.  

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).


Legal Criteria

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).

A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a). 

Medical records cannot constitute an initial claim for service connection; rather there must be some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet. App. 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198   (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2014).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).  A report of examination implies that the medical record describes the results of a specific, particular examination and reflects a worsening of the condition.  Massie v. Shinseki, 25 Vet. App. 123, 133-34   (2011) (noting that a letter from a VA physician generated for a pending Social Security claim was not a report of examination).

Except as otherwise provided, where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue, the effective date of the award shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue. 38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2014); see also McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

However, with respect to effective dates for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs. 38 C.F.R. § 3.816 (2014). See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404   (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175   (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III); Nehmer v. U.S. Veterans Admin., 494 F.3d. 846   (2007) (Nehmer IV).  The regulation, 38 C.F.R. § 3.816, defines Nehmer class members and sets forth effective date rules for Vietnam veterans that currently have a "covered herbicide disease," or have died from a "covered herbicide disease." In short, the Nehmer litigation has created an exception to the generally applicable effective date rules contained in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.

In pertinent part, a "Nehmer class member" is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  According to 38 C.F.R. § 3.816(b)(2) , a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53,202  (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816 , however, notice accompanying the issuance of the final August 31, 2010, rule specifically notes that the Nehmer provisions apply to the newly covered diseases, to include ischemic heart disease. Id.; See also Garza v. Shinseki, 480 Fed. Appx. 984, 987 (Fed. Cir. 2012) (specifically associating ischemic heart disease with Nehmer despite the language of 38 C.F.R. § 3.816 ).  Accordingly, the Board concludes that the Veteran was a "Nehmer class member" as defined in the law because he was a Vietnam Veteran who was diagnosed with a covered herbicide disease, namely ischemic heart disease.

The Nehmer regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation for a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease (here August 31, 2010).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose. 38 C.F.R. § 3.816(c)(1), (c)(2).

Factual Background and Analysis

In this case, the assigned effective date for the grant of service connection the Veteran's coronary artery disease is March 31, 2005, the date VA received records, including federal records, of treatment showing coronary artery disease, which were received together with records in support of a separate claim for increased rating for PTSD.  Because there was no accompanying expression of intent to claim a benefit for coronary artery disease, these received records did not properly constitute an informal claim.  The fact that they were erroneously accepted by the RO as an informal claim does not create any exception to this rule, and hence prior medical records showing coronary artery disease either in Federal custody by virtue of being Federal treatment records (whether at VA or military facilities) or medical records showing coronary artery disease previously added to the Veteran's record cannot be accepted as informal claims absent an expression of intent to claim the benefit of service connection for coronary artery disease.  

As discussed, the effective date for service connection for the Veteran's coronary artery disease is the later of the date of receipt of claim and the date entitlement arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  Hence, that later date is the date of receipt of the private medical evidence which the RO treated as an informal claim for service connection for coronary artery disease, or March 31, 2005.  

The Veteran and his authorized representative do not contend that there was a submission asserting or expressing entitlement to service connection for coronary artery disease received by VA prior to March 31, 2005.  Accordingly, the pertinent facts are not in dispute, and there is no legal basis for an earlier effective date than March 31, 2005.  
	

ORDER


An effective date earlier than March 31, 2005, for the award of service connection for coronary artery disease is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


